DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) s 1-5, 7, 8 and 19 are is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by BORTOLOZZO et al. 2017/0021897.
        The subject matter of claims 1, 5, 7 and 8 is found in Paragraphs 174-191 of the PG Pub to BORTOLOZZO et al.. The first and second derailleurs are controlled based on the gear shift selection if available. If it is not available in one of the derailleurs the other one is control/ed to effect the gear change based on the inability of the first operating device to make the gear change.
[0174] Concerning the parameters of the firmware stored and executed by the processing unit or microprocessor of the power unit 44 (letter b2), the power unit 44 executes, to manage the derailleurs 12, 14, a firmware that can have even a very high number of variables and parameters. Only as an example, the firmware of the power unit 44 can provide for:

[0175] parametric operation based on the number of toothed wheels (sprockets and crowns) present in the rear gearshift group and in the front gearshift group;

[0176] more or less fast gearshifting times to make gearshifting “softer” or, vice-versa, “harder”: for example, an operating parameter may be provided for, the value of which can be selected among “soft”, “normal” and “race” values, wherein for example the value can be independently selected for the rear derailleur 12 and for the front derailleur 14 or not, and/or independently for upward and downward gearshifting or not;

[0177] that multiple gearshifting is or is not possible, and possibly the maximum number of toothed wheels to be changed at once and/or the maximum actuation time of the derailleur 12, 14, possibly providing for independent setting of such a number/of such a maximum time for upward gearshifting and for downward gearshifting;

[0178] that in the actuation of all gearshifting or some gearshifting, an “extra-stroke” be carried out, namely the displacement of the derailleur beyond the toothed wheel on which the motion transmission chain must be taken into engagement, wherein one or more parameters may be, for example, the amount of extra-stroke, common to all of the toothed wheels or not;

[0179] repositioning following the extra-stroke and/or following the detection of an accidental displacement of the derailleur 12, 14;

[0180] a maximum number of unsuccessful attempts to actuate the motor of a derailleur 12, 14;

[0181] rough and/or fine setting of the exact positions of the toothed wheels of the specific front/rear gearshift group mounted on the bicycle instead of being based on default values; and so on.

[0182] Concerning the parameters of the firmware stored and executed by the processing unit of the APP interface module 50 (letter b3), these can comprise for example the number and the identifiers of the connected devices, the pairing codes, whether or not access credentials are necessary, etc.

[0183] Preferably, the bicycle management APP 62 is configured to present the user with a guided procedure for interaction with the bicycle electronic system 1, aimed at obtaining the value of said one or more parameters. In this way, the specific value of the parameter can also remain totally transparent to the user.

[0184] Only as an example, the guided procedure can ask the user to move the gearshift 10 in a certain way, to observe the position of the cage of the derailleur 12, 14 with respect to a certain toothed wheel, and to press a button of the electromechanical device 24, 26 when he/she considers that an alignment condition has been reached, in order to obtain—in a manner transparent to the user—the value of a parameter indicative of an offset in the mutual position between cage and toothed wheel in the real gearshift from a pre-stored default position for the model of gearshift mounted on the bicycle.

[0185] As far as the physical configuration of the bicycle electronic system 1 is concerned (letter c), it is open to several variants. For example, the rear gearshift group and the front gearshift group can have a variable number of toothed wheels (sprockets and crowns) and each of them can have a variable number of teeth. Example parameters relating to the physical configuration of the bicycle electronic system 1—which are stored through the APP 62—are therefore:



[0187] the combination of the minimum and maximum number of teeth of the toothed wheels of the front gearshift group, for example selectable among 53-39, 52-36 or 50-34; etc.

[0188] As an example of the potentialities of displaying to the user indications on the state of the bicycle electronic system 1 (letter d), the APP 62 can be configured or programmed to supply one or more of the following visual indications:

[0189] the residual charge of the power source 18,

[0190] the current position of the rear derailleur 12 and/or of the front derailleur 14, for example in terms of number of toothed wheel currently engaged by the chain, in terms of graphical representation thereof, in terms of number of teeth thereof;

[0191] the current gear ratio;

[0192] the serial number and/or the hardware version and/or the firmware version of the controller 16, in particular of the power board 44 and/or of the interface unit 46 and/or of the APP interface module 50, and possibly the availability of more recent firmware versions for download, for example through a display of the current version in a colour conventionally associated with a warning, such as yellow or red,



[0194] historical data, like for example the total number (from the first switching on of the bicycle electronic system 1) and partial number (from the least time it was switched on and/or from the last zeroing) of gearshifting operations carried out by the rear derailleur 12 and/or by the front derailleur 14.. 
In regard to claims 2 and 3 see paragraph 171.

[0171] Preferably, the download procedure provides for signalling to the user, on the APP-compatible device 60, the fact that it is necessary for both the battery power source 18 of the bicycle electronic system 1 and the battery of the APP-compatible device 60 to be sufficiently charged; thereafter—once the confirmation has been received from the user (preferably, with commercial operator credentials)—it provides for signalling to the user, on the APP-compatible device 60, the fact that the download and installation of the new firmware version are in progress; and finally possibly—in the case of updating of the firmware of the power unit 44—it can provide for signalling to the user the fact that it is necessary to carry out other operations, for example resetting the value of some parameters.
In regards to claim 4 see paragraphs 88-90.
[0088] The system 1 comprises a power source 18. The power source 18 typically comprises at least one rechargeable battery. Alternatively or in addition thereto, the power source 18 can comprise a dynamo that generates electrical energy in the form of direct current from the mechanical work of rotation of a wheel of the bicycle and/or of the pedals. In practice, there can be plural power sources located in the system 1, also of different types, for example a power source for moving the derailleur(s) and at least one power source suitable for the electronic components.

[0089] Preferably, the rechargeable battery is of the “smart” type, namely provided with a dedicated control processing unit, such as a microprocessor, with a memory of battery data such as optimal operating parameters, charging/discharging cycles, remaining charge, etc.

[0090] In the case in which the power source 18 comprises at least one rechargeable battery, the system 1 can comprise a battery charger 20, preferably of the “smart” type. The battery charger 20 is preferably removable from the rest of the bicycle electronic system 1, so that it may be left at a bicycle shelter building during travel.
In regards to claim 19 see paragraph 158-165.
[0158] c) storing the physical configuration of the bicycle electronic system 1,

[0159] d) displaying to the user indications on the state of the bicycle electronic system 1;

[0160] e) diagnostics of the components of the bicycle electronic system 1;

[0161] f) communicating to/from the server 64 the outcome of diagnostic procedures/the diagnosis;

[0162] g) storing and/or displaying and/or communicating to the server 64 travel data; h) inputting a command to change a gear ratio of the bicycle electronic system 1;

[0163] i) suggesting a user to change a gear ratio of the bicycle electronic system 1;



[0165] any combination of functionalities a)-i).

Claim(s) s 1, 5 and 6 are is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by 2018/0229803 Wesling.
     The PG pub to Wesling discloses in paragraph 43 and Figure 10 the subject matter of claims 1, 5 and 6.
 [0043] FIG. 10 shows another embodiment of an e-bike system using an IPC. In FIG. 10, the wireless communication system is integrated into the e-bike system. In this way an e-bike system may control the movement of a wireless derailleur 340 by sending shift signals directly from the bike system 344, which includes the remote battery 201, a wireless communicator, and a controller. These shift signals may be instigated from a user interface 342 like a shift button associated with the e-bike system 344 or the e-bike system may use some other parameter to control the derailleurs 340 automatically. At the same time the e-bike system will power the derailleur 340 by the wire 206 from the main e-bike battery using the IPC.

The wireless communication from the e-bike system 344 to the derailleur 340, and in reverse, may be encrypted or somehow controlled to protect against outside influence like radio interference or an external device maliciously trying to shift the system. In this way the controller of the e-bike system 344 may be paired with the derailleur 340 so that only the e-bike controller may provide control signals to the derailleur. This pairing may occur on the devices by pressing buttons on each device to initiate the pairing sequence. The devices may also be paired to each other by a third device like a mobile .

    PNG
    media_image1.png
    627
    567
    media_image1.png
    Greyscale

Allowable Subject Matter
Claims 9-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

     The remaining references cited on the PTO-892 define the general state of the art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD M CAMBY whose telephone number is (571)272-6958. The examiner can normally be reached M - F flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter D Nolan can be reached on 571 270 7016. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RICHARD M CAMBY/Primary Examiner, Art Unit 3661